Title: Nicholas P. Trist to James Madison, 20 May 1829
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                May 20. 29.
                            
                        
                         
                        An accidental opportunity offers to send you a few oranges, which may, perhaps, be a rarity; and will, I
                            trust, be more acceptable than my prescription during your last illness. The news of this, recd. yesterday from Mr Rives,
                            was as unexpected as it was unpleasant: for but a few days had elapsed since I had called at Mr Cutts’s, & learnt
                            you were both well. You must have been thinking me very remiss; but business has been literally treading on my heels for many weeks: & after leaving the office (nearer 4
                            than 3 o’clock) I have not had energy enough to sit down to my other duties. My health has been
                            rather better than common; with the exception of some symptoms about the chest which have given me some uneasiness,
                            & have now, reached hæmorrage of the lungs. This appeared for the first time, day before yesterday morning;
                            yesterday, it continued throughout the day & was so profuse in the afternoon as to require me to take to my bed.
                            The symptoms are not such, however, as to occasion much uneasiness: & I feel great confidence in the cracker
                            & dried fig regimen which I have already commenced. Please say nothing of this, to any
                            one; lest it should reach Albemarle: I mention it to you, merely as a sort of apology for your not having received, before
                            this, my dues to the Board—which shall be furnished in time. It will be impossible for me to get away for several weeks;
                            but I flatter myself with the pleasure of seeing you—and well—in July. We cannot expect to possess you very many years
                            longer; but I trust you will be spared to us long enough to see the working of Your master-piece. It is time, believe me,
                            that all these things should be put into the Condition best calculated to sustain the shocks of political depravity: for
                            her reign has commenced. Mr Gallatin, who has been in the world since you had the good fortune
                            to get out of it, observed to me the other evening—that it is almost incredible! That the
                            present race of politicians, present to that which has just passed off the theatre of active life as great a contrast as
                            that of the heroic ages to those of the subversions. What have I not
                            seen to show the correctness of the remark! x
                        I have written under whip & spur. Excuse the scrawl, which must go by to-day’s mail, as the wagon
                            with the small box of oranges will probably leave the Steam boat landing tomorrow morning: and accept for Mrs Madison
                            & yourself my very affectionate & grateful adieux
                        
                            
                                N. P. Trist
                            
                        
                    x But let not this remark of mine be repeated to any o[ne]